         Case 1:19-cr-00696-PAE Document 234 Filed 06/18/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                        -v-                                         19-CR-696 (PAE)

 ARI TEMAN,                                                              ORDER

                               Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received an informal request by defense counsel for extension of their

deadline to file a reply until Monday, June 21, 2021. The Court grants this motion, to enable

counsel to submit a polished reply and in recognition of the federal holiday being observed

today. However, no further extensions will be granted, and no further submissions from the

defense are authorized. The Court separately directs defense counsel, by email to the Court’s

chambers due at noon today, June 18, 2021, to notify the Court (and the Government) whether

defense counsel intends, in their submission on Monday, to ask the Court to recuse itself, as

counsel have indicated they are contemplating. This information is necessary to enable the Court

to manage its schedule for next week, as a recusal motion will require the Court to adjourn the

conference scheduled for June 24 in order to give the Government sufficient time to respond.

       SO ORDERED.


                                                           
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: June 18, 2021
       New York, New York
